DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MIGUELAILLE PIERRE,
                             Appellant,

                                    v.

 RENAUD JEAN-BAPTISTE, MARIE JEAN-BAPTISTE, and MAURICE
                    JEAN-BAPTISTE,
                        Appellees.

                              No. 4D21-2786

                           [August 11, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mily Rodriguez Powell, Judge; L.T. Case No. CACE20-
005336.

  Eugene H. Steele, Fort Lauderdale, and Scott M. Schirrman, Deerfield
Beach, for appellant.

  Mark F. Booth of Rogers, Morris & Ziegler LLP, Fort Lauderdale, for
appellees.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and KUNTZ, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.